DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-5, 10 and 11, in the reply filed on 6/9/2022 is acknowledged.  Claims 6-9 and 12-20 are withdrawn.  Claims 1-5, 10 and 11 are now pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103(a) as obvious over Shimizu et al. (US Patent 5,677,356) in view of Jigami et al. (US 2013/0075962).
Shimizu et al. disclose an expandable poly(vinyl chloride) resin composition for use in powder molding process which comprises: (a) a poly(vinyl chloride) resin having an average particle diameter of from 30 µm to 500 µm (having an average polymerization degree of 400 to 1500), (b) a poly(vinyl chloride) resin having an average particle diameter of from 0.1 µm to 10 µm, (c) a plasticizer, (d) a stabilizer, (e) a foaming agent, and (f) an alkyl phosphate containing 1 to 3 alkyl groups each of which has 4 to 9 carbon atoms, wherein the content of the alkyl phosphate (f) falls within the range of from 0.1 to 2 parts by weight, the content of the plasticizer is in an amount of 30 to 120 parts by weight, per 100 parts by weight of the sum of the poly(vinyl chloride) resin (a) and the poly(vinyl chloride) resin (b), wherein the weight ratio of PVC resin (a) to PVC resin (b) is 3:97 to 20:80 (claims 1, 3, col. 3, lines 49-50, col. 5, lines 9-12).
However, Shimizu et al. is silent on the specific phosphate.
Jigami et al. disclose the (poly)oxyalkylene alkyl phosphate ester compounds

    PNG
    media_image1.png
    99
    313
    media_image1.png
    Greyscale

to provide good releasability between the cured article and the mold (claim 5, [0176]-[0178]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this phosphate compounds from Jigami et al. in the composition disclosed by Shimizu et al. to provide good releasability to the surface of a mold.
The limitations of claim 2 can be found in Shimizu et al. at claim 6, where it discloses the trimellitate plasticizer.
The limitations of claims 3, 4 and 10 can be found in Jigami et al. at [0177]-[0178], where it discloses the (poly)oxyalkylene alkyl phosphate ester compounds.
The limitations of claim 5 can be found in Shimizu et al. at col. 6, line 19, where it discloses the powder slush molding.
The limitations of claim 11 can be found in Shimizu et al. at col. 3, lines 49-50, where it discloses the average polymerization degree of 400 to 1500.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762